Citation Nr: 0518931	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee 
disability during the period prior to February 4, 2004, and a 
rating in excess of 30 percent for the disability beginning 
April 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2002 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued a 20 percent disabling 
evaluation for the veteran's service-connected left knee 
disability.

During the pendency of this claim, the veteran underwent a 
total left knee replacement.  As a result, the RO issued a 
rating action in March 2004 awarding a temporary evaluation 
of 100 percent from February 4, 2004, through March 2004, 
based on the need for convalescence following the surgery.  
Thereafter, the disability was assigned a 100 percent 
schedular evaluation from April 1, 2004, through March 2005, 
and a 30 percent schedular evaluation from April 1, 2005.  
The veteran has continued his appeal. 

The Board notes that the veteran requested a hearing before a 
Member of the Board at the RO on his July 2003 substantive 
appeal.  A January 2005 statement from the veteran's 
representative indicates that the veteran desired to withdraw 
his hearing request.  


REMAND

The record reflects that the veteran underwent a left total 
knee replacement in February 2004.  The most recent clinical 
records presently associated with the claims folder are 
outpatient treatment records dated in September 2004.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Moreover, the veteran has reported that he had to take a 
disability retirement due to his left knee disability.  The 
record does not reflect that the RO has undertaken any 
development to obtain records pertaining to the veteran's 
disability retirement.    

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

1.  The RO or the AMC should send the 
veteran that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession and 
should provide identifying information 
and any necessary authorization to enable 
VA to obtain any other records pertaining 
to treatment or evaluation of his left 
knee disability since September 2004, and 
all records pertaining to his disability 
retirement.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such pertinent evidence, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be scheduled for a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected left knee disability.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims file 
must be made available to and be reviewed 
by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing for the left knee, the 
examiner should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's left knee disability on his 
ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim on a de 
novo basis and in light of all applicable 
legal criteria. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



